DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Dec. 4, 2020 has been entered. Claims 1-15 and 19-22 are pending. Claims 1-15 have been amended. Claims 19-22 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the preamble states that the process is for producing an ice cream, however, the past steps are to producing a “frozen ice mass”. Therefore, it is not clear how the ice cream is produced if the process is to produce a frozen ice mass. 

Claim 2 recites the limitation "the extrudate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite as it recites “or colorant added to the ice mix with subsequent cooling to form the coated pieces”. It is not clear is the ice mix is separate from the ice mix in claim 1. The ice mix in claim 1 has already been frozen to make pieces for this coating recited in claim 4. Therefore, it is not clear how the ice mix of claim 1 can be used for a coating when it has already been frozen to make pieces. 
Claim 19 recites “at maximum 1 wt% sugar alcohol”. Similar as above, it is not clear if applicant is referring to a single sugar alcohol or the total sugar alcohols being less than 1 wt%. 
Claim 20 recites “wherein the ice mix contains no alcohol and no glycerol”, however, it is not clear what the “alcohol” is since glycerol is technically an alcohol. It is not clear if applicant is referring to sugar alcohol as the alcohol. 
Claims 3, 5-15 and 21-22 are included as they depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-11, 13-14, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2013/0164428 A1; June 27, 2013) in view of Aganovic et al. (EP 2745711 A1; June 25, 2014) and Rust (US 2015/0043300 A1; Feb. 12, 2015).
Regarding claims 1 and 5, Gordon discloses a process for producing a sugar free ice cream comprising:
Producing a pre-emulsion having at least one water-soluble protein (e.g. MSNF), water, at least one fat and at least one emulsifier,
High pressure emulsifying the pre-emulsion,
Mixing the emulsion with at least one finely divided foodstuff (e.g. vanilla seeds, extract, almond brittle, etc., See Examples),
Cooling the mixture under motion (e.g. cooling and placing batch into ice cream machine for freezing and incorporating over run), 
Further cooling the ice mass for producing a frozen ice mass (e.g. final freezing process), and
Proportioning the frozen ice mass for producing pieces from the frozen ice mass ([0007]-[0017]).
Gordon discloses proportioning the frozen ice mass before the final freezing, however, it would have been obvious to proportion the ice mass before or after the final freezing or cooling step as such change in order of processing steps does not change the final product. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
While Gordon disclose using high pressure for emulsifying the pre-emulsion, Gordon is silent with respect to the pressure difference. 
Aganovic discloses a process for producing low fat oil in water emulsion using high pressure for emulsifying, wherein there is a pressure difference of at least 1500 bar, preferably 3500 to 4000 bar ([0008], [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Aganovic discloses that such pressure difference results in an emulsion that is stable ([0019]).
As Gordon already discloses using high pressure for emulsifying, it would have been obvious to one of ordinary skill in the art to use high pressure such that the pressure difference is at least 1500 bar as taught by Aganovic. Doing so would yield the predictable result of ensuring that the emulsion of Gordon is stable. 
Gordon discloses cooling the ice mass as described above, and further teaches using an extruder ([0009]), but fails to teach that the cooling is done by a cooled planetary roller extruder. 
Rust discloses a planetary roller extruder that has a cooling means and can be further utilized for processing food ([0012] and [0024]). Rust further teaches that the planetary roller extruder have an increased speed that results in increased mixing dispersion ([0024]).

With respect to the ice cream and ice mix containing at maximum 1 wt% sugar, the examiner notes that Gordon discloses a process of producing a sugar free ice cream. However, Gordon does teach MSNF, which contains about 50% lactose. Gordon uses it at 3.15%, which provides a resultant 1.5% sugar content, while the instant claim required 1% or less.
It is apparent, however, that the instantly claimed amount of 1% and that taught by Gordon are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5% disclosed by Gordon and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 1% disclosed in the present claims is but an obvious variant of the 
Further, given that the prior art teaches a “sugar free” ice cream and further does not disclose sugar (e.g. sucrose, maltose, glucose, etc.) in the ice mix, it would have been obvious to one of ordinary skill in the art to have included as little sugar as possible in the ice mix and resultant ice cream. 
Regarding claim 2, as stated above, Gordon discloses proportioning the frozen ice mass into desired cups for producing pieces from the frozen ice mass ([0007]-[0017]).
Gordon discloses that the proportioning comprises extruding into desired cups and therefore the extrudate would be terminated after the cup is filled to form the pieces of frozen ice mass. It would have been obvious to cut the extrudate after filling the cups to ensure that the cups are not over filled. 
Regarding claims 3 and 6, Gordon discloses mixing the emulsion with finely divided foodstuff as described above. Gordon discloses that the finely divided foodstuff can be flavors and extracts, such as vanilla extract, almond extract, almond brittle, vanilla specks, instant espresso power (e.g. plant powder), as well as other flavorings (See Examples).
With respect to mixing or dispersing the finely divided foodstuff in water, maltodextrin and a colorant prior to mixing with the emulsion, the examiner notes that Gordon fails to specifically disclose such step.
However, Gordon discloses that water and maltodextrin is added during the pre-emulsion step (See Examples) and therefore the examiner takes the position that the 
This is merely a change in sequence of adding ingredients and would have been obvious to one of ordinary skill in the art absent a showing that mixing the finely divided foodstuff with water prior to mixing with the emulsion produced new and unexpected results. There is nothing unexpected regarding mixing the finely divided foodstuff with water and maltodextrin prior to adding to the pre-emulsion as all the ingredients are mixed together to form an emulsion and one of ordinary skill in the art would not be able to tell the sequence of adding ingredients. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
With respect to the finely divided foodstuff mixed with a colorant prior to mixing with the emulsion, Gordon teaches that the finely divided foodstuff is mixed with a variety of ingredient prior to adding to the emulsion. Gordon discloses in Example 1 at [0017] that vanilla extract, which is considered a colorant as it has a brown color, is mixed with vanilla seeds, which can be considered the finely divided foodstuff. Therefore, Gordon teaches mixing the finely divided foodstuff with a colorant prior to combining with the emulsion. 
Regarding claim 7, as stated above, Gordon teaches cooling the mixture under motion (e.g. cooling and placing batch into ice cream machine for freezing and incorporating over run). Gordon further teaches that the cooling comprises scraping the inner sidewalls of the freezer while forcing air into the barrel to mix with the mixture to a desired over run level ([0010]). Therefore, Gordon discloses cooling the ice mix under motion by scraping the ice mix from a cooling surface (e.g. the inner sidewalls of the barrel freezer). 
Regarding claim 8, Gordon teaches that the water-soluble protein consists of milk protein (e.g. MSNF) (See Examples).
Regarding claim 9, Gordon further teaches that the emulsifier is egg yolk (See Examples).
Regarding claim 10, Gordon discloses that the ice cream contains an emulsifier as described above. Gordon further discloses Examples that do not include a stabilizer and therefore Gordon is considered to teach an ice cream that does not have to contain a stabilizer. 
Regarding claim 11, Gordon does not teach any synthetic ingredients in the ice mix (See Examples).
Regarding claim 13, Gordon further teaches that at least one sweetening agent, a sugar alcohol, is added to the pre-emulsion (See Examples).
Regarding claim 14, Gordon discloses that the finely divided foodstuff can be flavors and extracts, such as vanilla extract, almond extract, almond brittle, vanilla specks, instant espresso power (e.g. plant powder), as well as other flavorings (See Examples).
Regarding claim 19, as stated above, Gordon discloses that the ice cream is a sugar free ice cream, but teaches that the ice cream contains sugar alcohols (e.g. polyols) ([0013]). Gordon discloses that the sugar alcohols give the ice cream a sweetened taste ([0013]). 
It would have been obvious to one of ordinary skill in the art to reduce the amount of sugar alcohols present in Gordon to 1 wt% depending on the desired sweetness of the ice cream. Lowering the amount of sugar alcohols present will result in a less sweet ice cream, which is expected. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Further, given that the prior art teaches a “sugar free” ice cream and further does not disclose sugar (e.g. sucrose, maltose, glucose, etc.) in the ice mix, it would have been obvious to one of ordinary skill in the art to have included as little sugar as possible in the ice mix and resultant ice cream. 
Regarding claim 20, Gordon teaches that the ice cream does not contain alcohol or glycerol. 
Regarding claim 22, Gordon further teaches that the ice mix is pasteurized prior to cooling (See Examples). Gordon discloses that the finely divided foodstuff is added to the mixture after pasteurization, however, it would have been obvious to pasteurize the ice mix containing the at least one finely divided foodstuff. This is merely a change in order of processing steps. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Pasteurizing the ice mix with the finely divided foodstuff is obvious as it yields a product that is completely pasteurized before cooling and packaging. There is nothing unexpected regarding changing the order of pasteurizing to after the finely divided foodstuff has been added. 
With respect to the finely divided foodstuff contained in a mixture of water and maltodextrin, Gordon discloses that water and maltodextrin is added during the pre-
This is merely a change in sequence of adding ingredients and would have been obvious to one of ordinary skill in the art absent a showing that mixing the finely divided foodstuff with water prior to mixing with the emulsion produced new and unexpected results. There is nothing unexpected regarding mixing the finely divided foodstuff with water and maltodextrin prior to adding to the pre-emulsion as all the ingredients are mixed together to form an emulsion and one of ordinary skill in the art would not be able to tell the sequence of adding ingredients. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2013/0164428 A1; June 27, 2013), Aganovic et al. (EP 2745711 A1; June 25, 2014) and Rust (US 2015/0043300 A1; Feb. 12, 2015) as applied to claim 1 above, and further in view of Cathenaut et al. (US 2003/0064137 A1; April 3, 2003).
Regarding claim 4, Gordon discloses the pieces of frozen ice mass as described above, but fails to teach a coating on the ice mass. 
Cathenaut discloses an iced confectionery article that includes a coating of water ice mass (Abstract, [0040], [0061]).
It would have been obvious to one of ordinary skill in the art to include a water ice mass coating on the ice mass of Gordon. Doing so would give the ice mass of Gordon a hardened structure and would have been obvious to do if desired. It is well known in the art that ice cream comprises coatings and therefore would have been obvious to do depending on preference
It further would have been obvious to subsequent cool the coated pieces in order to ensure the coated pieced remain frozen at a desired temperature. 
Regarding claim 12, as stated above with respect to claim 4, it would have been obvious to one of ordinary skill in the art to coat the pieces with a coating mass as taught by Cathenaut. 
With respect to the coating mass consisting of a high-pressure homogenized emulsion that consists of at least one water-soluble protein, water, and at least one fat and an emulsifier, the examiner notes that it would have been obvious to one of ordinary skill in the art to coat the pieces of Gordon with the same ice mix that makes up the pieces. Cathenaut discloses that the coating can be the same composition as the core and therefore it would have been obvious to have the coating mass be the same as the ice mix of Gordon as Gordon discloses that the ice mix is a high-pressure homogenized emulsion that contains at least one water-soluble protein, water, and at 
While Gordon discloses additional ingredients present, such as the sugar alcohols, it would have been obvious to omit such ingredients if the function of the ingredients is not desired. It would have been obvious to omit the sugar alcohols if the sweetness provided by the sugar alcohols was not desired (See MPEP 2144.04 II).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2013/0164428 A1; June 27, 2013), Aganovic et al. (EP 2745711 A1; June 25, 2014) and Rust (US 2015/0043300 A1; Feb. 12, 2015) as applied to claim 1 above, and further in view of Sharkasi et al. (US Patent No. 6,231,901 B1; May 15, 2001).
Regarding claim 15, Gordon discloses that pre-emulsion as described above, and further teaches a colorant added to the pre-emulsion (e.g. extracts, see Examples), but fails to disclose that the colorant is curcuma, red beet, or roasted finely ground cereals.
Sharkasi discloses a colored frozen ice mass, wherein red beet and turmeric yellow are used as colorants and added to the water ice mix (e.g. pre-emulsion) (col 5, Examples 4-8). 
It would have been obvious to one of ordinary skill in the art to add a colorant comprising red beet to the pre-emulsion of Gordon in order to provide a colored frozen . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2013/0164428 A1; June 27, 2013), Aganovic et al. (EP 2745711 A1; June 25, 2014) and Rust (US 2015/0043300 A1; Feb. 12, 2015) as applied to claim 1 above, and further in view of Boterkooper et al. (US 2007/0110871 A1; May 17, 2007).
Regarding claim 21, as stated above, Gordon teaches an ice cream mix comprising:
 water-soluble protein (e.g. MSNF) in an amount of 3.15 wt%, while the instant claim required 5 to 20%, 
fat in an amount of about 20 wt% ([0013]), while the instant claim required 5 to 15 wt%, 
an emulsifier (e.g. egg yolk) in an amount of 2 wt%, while the instant claim requires 0.2 to 0.8 wt%, 
maltodextrin in an amount of 0.15 wt%, while the instant claim required 5 to 15 wt%, and 
at least one finely divided foodstuff. 
While Gordon discloses an emulsifier as stated above, Gordon fails to teach that the emulsifier consists of mono- and diglycerides of edible fatty acids. 
Boterkooper discloses an ice cream having improved stability, wherein the ice cream comprises an emulsifier consisting of mono- and diglycerides ([0013], [0020], and 
It would have been obvious to use mono- and diglycerides as the emulsifier in Gordon in a similar amount as taught by Gordon. Doing so would yield the predictable result of providing the ice cream of Gordon with sufficient stability.
With respect to the amounts of each ingredient, Gordon discloses close amounts of water soluble protein (3.15% compared to claimed 5%), fat (20 wt% compared to claimed 15 wt%), emulsifier (2 wt % compared to claimed 0.8 wt%, and maltodextrix (0.15 wt% compared to claimed 5 wt%). 
It is apparent, however, that the instantly claimed amounts and that taught by Gordon are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amounts disclosed by Gordon and the amounts disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amounts disclosed in the present claims is but an obvious variant of the amounts disclosed in Gordon, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

	Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the concentrations of the protein, emulsifier, fat, finely divided foodstuff and maltodextrin.  All continue to function predictably as proteins, emulsifiers, fat, inclusions, and maltodextrin.


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant’s arguments on page 6 with respect to the cooled planetary roller extruder were not found persuasive as Rust discloses a planetary roller extruder that has a cooling means and can be further utilized for processing food ([0012] and [0024]). Rust further teaches that the planetary roller extruder have an increased speed that results in increased mixing dispersion ([0024]). Therefore, using a cooled planetary roller extruder in the cooling process of Gordon would yield the predictable result of effectively cooling the emulsion and increasing the dispersion to ensure effective cooling of the ice mass in Gordon. 
Applicant’s arguments on page 7 with respect to Gordon teaching a higher sugar content are not found persuasive as the instantly claimed amount of 1% and that taught by Gordon are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the  prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5% disclosed by Gordon and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 1% disclosed in the present claims is but an obvious variant of the amounts disclosed in Gordon, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, given that the prior art teaches a “sugar free” ice cream and further does not disclose sugar (e.g. sucrose, maltose, glucose, etc.) in the ice mix, it would have been obvious to one of ordinary skill in the art to have included as little sugar as possible in the ice mix and resultant ice cream. 

For the reasons stated above, applicant’s arguments are not found persuasive and a 103 rejection is maintained. 



Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.